Citation Nr: 0734743	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  96-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUE

Evaluation of tinea pedis, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970 and from August 1974 to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1998 rating 
decision, by the Nashville, Tennessee, Regional Office (RO), 
which granted service connection for tinea pedis and assigned 
a 10 percent evaluation.  The veteran appealed the rating 
assigned.  

This case was remanded by the Board in January 2001, October 
2003, and March 2005.  It has now returned for appellate 
consideration.  


FINDINGS OF FACT

1.  Tinea pedis is characterized by occasional itching, 
scaling on the heels and in between the toes.  

2.  The veteran's skin disability is not manifested by 
constant exudation or itching, extensive lesions or marked 
disfigurement, does not involve at least 20 percent of the 
veteran's body, and it does not require systemic therapy.  


CONCLUSION OF LAW

Tinea pedis is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Codes 7813-7806 (prior to and from August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision by way of letters sent to the veteran in 
March 2001, May 2003, March 2004, August 2004, and June 2005 
that fully addressed all four notice elements.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.  Although the notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of supplemental statements of the case 
(SSOCs) issued on December 2002, August 2003, September 2004, 
and June 2007 after the notices were provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letter discussed above, VA requested that the 
veteran identify all treatment of his service-connected skin 
disability.  The veteran has identified VA treatment as well 
as treatment by the Tennessee correctional facility.  These 
records have been obtained and associated with the claims 
file.  In addition, the veteran was provided a VA 
compensation examination in June 2003.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  As discussed below, the 
veteran is currently incarcerated and unable to attend any 
scheduled VA compensation examination.  The Board remanded 
this case in October 2003 in order to provide a VA 
compensation examination that comports with the new rating 
criteria as to the severity of the veteran's tinea pedis.  As 
noted above, due to the veteran's incarceration and VA's 
inability to secure a compensation examination at the 
identified penal institution, a more contemporaneous 
examination cannot be obtained.  The case was again remanded 
in March 2005, in an attempt to accord the veteran a 
contemporaneous VA skin examination.  However, correspondence 
from the VA Medical Center indicates that there are no 
examiners willing to report to a prison facility to perform a 
VA examination.  Moreover, a report of contact in October 
2006 indicated that the health administrator at the facility 
where the veteran is incarcerated stated that they only 
perform examinations required by Tennessee Department of 
Corrections.  

Based on the above analysis, the Board finds that the AOJ has 
either fully complied with its remand instructions or there 
is no reasonable possibility that further development would 
provide the requested information and/or evidence.  
Therefore, the remand instructions do not require further 
development.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claim for a higher evaluation for tinea 
pedis is being denied, such matter is moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for tinea pedis, 
given the prior Board remands, given that he has been 
provided all the criteria necessary for establishing 
increased ratings, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The veteran's service medical records indicate that he was 
treated on several occasions for a rash which was treated 
with medication.  In July 1976, he was diagnosed with tinea 
pedis.  In August 1977, he was diagnosed with eczema.  At the 
time of his separation examination in August 1978, the 
veteran reported a history of fungus of both feet.  

Post service treatment records dated from May 1982 to April 
1994 show that the veteran continued to receive treatment for 
a skin condition, diagnosed as fungal infection of the feet 
and tinea pedis (athlete's foot).  These records indicate 
that the veteran's skin condition was treated with Lotrimin 
cream.  

By a rating action in October 1998, the veteran was granted 
service connection for tinea pedis, evaluated as 10 percent 
disabling, effective December 17, 1993.  

The veteran was afforded a VA examination in June 2003, at 
which time he indicated that he has had this problem for 
years; he complained of a rash between his toes and along the 
sides of his feet which looked like tinea pedis.  It was 
noted that the veteran has been on some Lotrimin ointment, 
clotrimazole which looked like it had been doing pretty good 
for whatever reason, but it does not look like it has healed.  
The veteran stated that his feet itched most of the time as 
he uses a cream, but his feet stay wet.  The examiner 
reported a rash along the edges of the feet and between the 
toes that is very minimal at this time.  There were no 
pertinent scars.  The examiner indicated that the veteran 
thinks that any skin change that he has is pertinent and 
related to tinea pedis and he says that there were some that 
were resolving that looks like furuncles on his anterior 
chest and arms, but they are well healed.  The examiner 
stated that the only pertinent thing that the veteran has is 
what he would call either athlete's feet or tinea pedis that 
were on the edge of his feet mainly same on both sides of his 
heel, and he has a little bit of drying of the skin between 
the toes.  Otherwise, the examination is unremarkable.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  After 
careful review of the evidentiary record, the Board concludes 
that the veteran's skin condition has not changed and a 
uniform evaluation is warranted.  

The veteran's skin disorder of the feet, tinea pedis, is 
rated under Diagnostic Code 7813 for dermatophytosis, which 
is rated under Diagnostic Code 7806 for eczema.  By 
regulatory amendment effective August 30, 2002, substantive 
changes were made to the schedular criteria for evaluation of 
skin diseases, as set forth in 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  The General Counsel of VA has held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated October 1998.  In the August 2003 SSOC, 
the RO evaluated the veteran's claim using the old and new 
regulations.  A review of the record demonstrates that the RO 
considered the old and new rating criteria, and the veteran 
was made aware of the changes.  See Bernard v. Brown 4 Vet. 
App. 384 (1993).  

Under the old criteria, Diagnostic Code 7806 provides a 10 
percent rating for a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
contemplates a skin disorder with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating contemplates a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  

Upon pertinent review of the record, the Board finds that the 
evidence preponderates against a finding that the veteran's 
service-connected tinea pedis warrants a rating in excess of 
10 percent.  

In evaluating the veteran's claim under DC 7806, for eczema, 
effective prior to August 2002, the Board notes the veteran 
has complained of occasional itching.  In June 2003, 
examination of the feet revealed scaling of the heels and a 
little rash between the toes; there was no ulceration, 
exfoliation, or crusting, and there were no associated 
systemic or nervous manifestations.  Upon review of the 
evidence, the Board finds that, under the former criteria, a 
higher evaluation cannot be assigned during any of the appeal 
period because there is no evidence showing the veteran had 
exudation, constant itching, extensive lesions, or marked 
disfigurement.  Significantly, the medical records show that 
the veteran's symptoms are intermittent or occasional, which 
is contemplated by the current 10 percent evaluation.  The 
examiner described the symptoms as minimal.  In addition, the 
veteran's tinea pedis has never been shown to be manifested 
by exudation, extensive lesions, or marked disfigurement.  

The Board has considered the veteran's skin disability under 
all other potentially appropriate diagnostic codes.  However, 
his skin condition has never been shown to produce scarring; 
therefore, 38 C.F.R. § 4.118, DCs 7800 through 7805 (2002) 
are not for application.  

Under the new criteria, effective August 30 2002, when the 
disorder covers less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and no 
more than topical therapy is required during the past 12-
month period, a noncompensable rating is assigned.  A 10 
percent rating is assigned when at least 5 percent, but less 
than 20 percent of the entire body is covered; or at least 5 
percent, but less than 20 percent of exposed areas are 
affected; or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that requires constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  

In evaluating the veteran's claim under the revised criteria, 
the Board notes the veteran's feet are the areas affected by 
tinea pedis and therefore, are generally not exposed.  
Equally important, his feet do not involve more than 20 
percent of his entire body.  There is no evidence indicating 
that the veteran ever required systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  Therefore, 
the Board finds that the veteran's service-connected tinea 
pedis warrants no more than a 10 percent evaluation under the 
revised criteria in DC 7806.  

The preponderance of the evidence of record is against an 
evaluation in excess of 10 percent for tinea pedis.  Because 
the evidence for and against a higher evaluation is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent for tinea 
pedis is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3) Board of 
Veterans' Appeals 810 Vermont Avenue, NW, Washington, DC 
20420 Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.) 


 Department of Veterans Affairs


